In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-547 CV

____________________


IN RE KENNETH RAY SPENCER, JR.




Original Proceeding



MEMORANDUM OPINION (1)
	On December 1, 2003, Kenneth Ray Spencer, Jr., filed a petition for "Writ of
Assistance."  On December 11, 2003, we notified the relator that we would address the
petition as a petition for writ of mandamus, and granted him thirty days to amend the
petition to comply with the Rules of Appellate Procedure applicable to original proceedings
filed in appellate courts. See Tex. R. App. P. 52.  The relator did not amend his petition. 
	We may grant mandamus relief if relator demonstrates that the act sought to be
compelled is purely ministerial under the relevant facts and law, and that the relator has
no other adequate legal remedy.  State ex. rel. Hill v. Court of Appeals for the Fifth
District, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  Spencer has not demonstrated that
he is entitled to the relief sought.  The petition for writ of mandamus is denied.
	WRIT DENIED.
										PER CURIAM

Opinion Delivered January 29, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.